MEMORANDUM **
Giles Aubrey Jr., a California state prisoner, appeals pro se the district court’s Fed.R.Civ.P. 41(b) dismissal without prejudice of his 42 U.S.C. § 1983 action for failing to comply with a magistrate judge’s order requiring Aubrey to submit a fourth amended complaint. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, McHenry v. Ren-ne, 84 F.3d 1172, 1177 (9th Cir.1996), and we affirm.
The record demonstrates that the magistrate judge adequately explained the deficiencies of Aubrey’s pleadings, afforded him ample time to amend his complaint, and explicitly warned him that failure to follow the court’s final order would result in the dismissal of his action. See id. at 1177-78. Because Aubrey failed to amend his complaint, the district court did not abuse its discretion by dismissing his action. See id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.